Citation Nr: 0310864	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  01-09 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back condition.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.C. Peltzer


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision issued by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection for 
a back condition.


REMAND

In January 2003, the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C. §§ 5103, 5103A, 5107 (West 2002).  The United 
States Court of Appeals for the Federal Circuit has recently 
invalidated the regulations which empowered the Board to both 
issue written notification of the VCAA to veterans and to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  

A review of the veteran's claim folder shows evidence of in-
service treatment for a back sprain in January 1955 and 
evidence of a current lumbar spine condition.  The veteran 
has not been afforded a VA examination to obtain an 
etiological opinion.  See 38 C.F.R. § 3.159(c)(4) (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, this case is REMANDED for the following action: 

1.  1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are fully 
met.  

2.  The RO should schedule the veteran for 
the appropriate VA examination to 
determine the nature and extent of any 
current back disability.  If current 
disabilities are diagnosed, the examiner 
should determine whether the condition(s) 
is more likely, less likely or as likely 
as not related to the veteran's service, 
specifically to January 1955 heat 
treatment for back sprain.  If any 
currently manifested disability cannot be 
medically linked or attributed to the 
veteran's military service on a medical 
scientific basis, and without invoking 
processes relating to guesses or judgments 
based upon mere conjecture, the examiner 
should clearly and specifically so specify 
in the examination report.  Send the 
claims folder to the examiner for review.

3.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a back condition.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
since the December 2001 statement of the 
case.  The veteran and his representative 
should be given the opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



